Citation Nr: 0418065	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a generalized 
anxiety disorder.

3.  Entitlement to service connection for a schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.  
There is no indication in the DD 214 or service records that 
the veteran was awarded any decorations indicative of combat, 
or that he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the above claims.

The record reflects that in a September 2000 decision the 
Board denied the claim of entitlement to service connection 
for PTSD, finding that it was not well grounded.  There was a 
significant change in VA law with the November 2000 enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  
In pertinent part, the VCAA provides that, in certain 
circumstances where a claim denied as not well grounded 
became final during the specified period of time from July 
14, 1999, to November 9, 2000, it may be readjudicated on the 
merits.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Accordingly, this PTSD claim will 
be readjudicated by the Board on the merits, without 
requiring the veteran to reopen his claim.

A telefax transmission sheet dated in July 2002 makes 
reference to a service connection claim for diabetes mellitus 
and the submission of additional evidence in conjunction with 
that claim.  The RO has not adjudicated that claim, and it is 
referred to the RO for appropriate action.

The veteran had requested a videoconference hearing before a 
Member of the Board, but withdrew the hearing request in 
March 2004. 


REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  As will be explained 
herein, one volume of the veteran's multi-volume claims 
folder, which contained evidence and documents critical to 
the adjudication of the claims, is missing.  Accordingly, an 
attempt to obtain the missing records and re-develop the 
claims to the greatest extent possible will be made.  

Evidence in this case reflects that post-service diagnoses of 
PTSD, generalized anxiety disorder, and schizoaffective 
disorder have been made.  The service medical records show 
that the veteran was diagnosed with a passive-aggressive 
personality disorder and was discharged due to unsuitability, 
described as a character and behavior disorder.  

The evidentiary record in this case consists of multiple 
volumes (5).  The record clearly documents that one volume, 
which appears to have contained evidence and documents dated 
from 1995 to 2001 (approximately), has been lost and was 
never found.  An attempt to rebuild that file and reconstruct 
the lost evidence and documents has been made.  The January 
2002 Statement of the Case (SOC) makes reference to a 
psychiatric evaluation conducted by Dr. Jimenez in December 
2000, as well as progress notes from that doctor dated in 
January 2001.  It does not appear that this evidence was 
sought in connection with rebuilding the file.  The Board 
believes that this evidence may prove significant, inasmuch 
as this was the most recent examination of the veteran and 
since the SOC reflects that a diagnosis of PTSD was made on 
examination.  Accordingly, the Board concludes that records 
from Dr. Jimenez dated from 2000 to the present time should 
be sought.  

The veteran has identified several stressors occurring during 
service, which he believes support the diagnosis of PTSD, as 
were detailed in his hearing testimony of April 1993.  
Apparently, attempts to verify the veteran's dates, 
locations, and assignments were undertaken in conjunction 
with verifying his stressors.  The September 2000 Board 
decision indicates that the case was remanded by the Board in 
October 1995 for stressor verification, and that U.S. Armed 
Services Center for Research of Unit Records (USASCRUR, 
August 1998); Department of the Army (September 1998) and 
National Personnel Records Center (NPRC, February 1999) were 
all contacted in an attempt to verify the veteran's 
stressors.  The September 2000 Board decision also refers to 
an April 1999 VA examination report, in which the veteran 
detailed his service stressors.  A VA psychological 
assessment was also conducted in April 1999.  Unfortunately, 
none of this evidence is on file now, and it is presumed to 
have been contained in the missing volume of the claims 
folder.  

In light of the numerous gaps in the record caused by the 
loss of a claims folder volume containing pertinent evidence, 
the Board believes that a remand is warranted.  The Board 
notes that it may not be possible to verify all of the 
specific stressors identified by veteran.  However, an 
attempt to do so will be made.  Furthermore, an attempt to 
obtain a historical background and chronology of events from 
the veteran's unit will also be undertaken, as this may prove 
helpful in substantiating the veteran's claimed stressors.  
In addition, a VA psychiatric examination would prove helpful 
in this case, and the April 1999 VA examination report and 
psychological assessment will also be requested.  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder since his separation from 
service.  Release forms should be completed and 
records requested from each health care provider 
the appellant identifies, which are not already on 
file.  A specific search for an April 1999 VA 
examination report and psychological assessment of 
the veteran should be made.  (It is not clear where 
these evaluations were conducted, although it 
appears that they took place in Texas.)  Private 
medical records from Dr. Jimenez of San Antonio, 
Texas, dated from 2000 to the present time should 
also be requested, to specifically include a 
request for the December 2000 examination report 
and progress notes of January 9, 2001.  

2.  Advise the veteran to submit a specific and 
detailed statement describing his alleged 
stressors.  He should be informed that specific 
dates, locations, circumstances, and names (and 
ranks) of those involved in the reported incidents 
would prove helpful in attempting to verify his 
stressors.

3.  Review the file and prepare a summary of the 
veteran's claimed stressors.  The summary and all 
associated documents, to include the veteran's DD 
Form 214, service personnel records, and his 
stressor statement should be sent to U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Springfield, Virginia 
22150-3197.  USASCRUR should be requested to 
provide any information that might corroborate the 
veteran's alleged in-service stressors, including 
providing any available unit histories.  The 
Department of the Army and NPRC should also be 
contacted in order to verify the veteran's duty 
assignments and locations.  Thereafter, the RO 
should prepare a memorandum describing which of the 
veteran's stressors have been verified and 
established as having occurred during military 
service.

4.  After the foregoing development has been 
accomplished and the records have been associated 
with the claims folder, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.

a.  Prior to conducting the examination, the 
psychiatrist should be given a copy of this 
Remand and the veteran's claims folder, and 
should review the veteran's medical history and 
the RO's memorandum detailing which stressors 
have been verified for purposes of this claim.  
Any diagnosis made should be in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  All necessary 
special studies or tests including appropriate 
psychological testing and evaluation is to be 
accomplished.


b.  The examination report should reflect review 
of pertinent material in the claims folder.  The 
psychiatrist should integrate the previous 
psychiatric findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

c.  If a psychiatric disorder other than PTSD is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not that it 
had its onset during active service or within 
the first post-service year; or whether it is 
related to any in-service disease or injury.

d.  The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets such 
criteria, whether PTSD can be related to the 
stressor or stressors reported by the veteran 
and established, based on the RO's memorandum, 
as having occurred during the veteran's active 
service.

5.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include fully 
detailed descriptions of pathology and all test 
reports, special studies or adequate responses to 
the specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

7.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations, and consideration of any additional 
information obtained as a result of this remand.  
If the decision with respect to the claims remain 
adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the 
case and afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


